Citation Nr: 0306207	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-48 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had more than 20 years and eight months of active 
duty terminating with his retirement in April 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A review of the record indicates that the Disabled American 
Veterans has been acting as the appellant's representative 
since her 1996 application to reopen the claim.  However, the 
VA form 21-22 executed by the appellant is not of record and 
apparently has been misplaced.  It is requested that the RO 
obtain a copy of the VA form 21-22.  If it cannot be located 
the RO should take the appropriate action.  In view of the 
fact that this decision grants the benefit being sought, the 
Board does not find that proceeding with this determination 
is prejudicial to the appellant 


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in September 1994.  The appellant was 
notified of this determination and of her appellate rights, 
but failed to file a timely appeal.

2.  The additional evidence received since the September 1994 
decision denying service connection for the cause of the 
veteran's death is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3. The official death certificate of death shows that the 
veteran died in April 1986, at age 54.  The immediate cause 
of the veteran's death was listed as thyroid cancer, due to 
diabetes mellitus, due to cardiac arrest.

4.  At the time of the veteran's death service connection was 
in effect for diabetes mellitus, evaluated as 20 percent 
disabling.

5.  The veteran's service connected diabetes mellitus was 
involved in the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the 
unappealed September 1994 decision of the RO, which denied 
service connection for the cause of the veteran's death, is 
new and material; thus, the claim for service connection for 
cause of the veteran's death is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The veteran's service connected disability contributed 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and several 
Supplemental Statements of the Case on the issue.  In 
addition, it is noted that the Board has undertaken 
additional development of the issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  The Board has provided 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  This, in view of the favorable 
determination included herein is considered to provide 
notification of the information and medical evidence 
necessary to substantiate this claim.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the claimant, and adjudication of this 
appeal poses no risk of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  It appears that there is 
no additional evidence that could or should be obtained, 
regardless of which party would responsible for submitting 
the evidence.  As such, more specific notice is not 
indicated.  

The appellant is claiming service connection for the cause of 
the veteran's death, either directly due to service, as 
hastened by the veteran's service connected disorder, or as a 
result of exposure to the defoliant Agent Orange during 
service.  It is noted that at the time of his death, service 
connection was in effect for diabetes mellitus, rated 20 
percent disabling.  The veteran did serve in the Republic of 
Vietnam and is, thus, presumed to have been exposed to Agent 
Orange at some time during this period.  

Service connection for the cause of the veteran's death was 
previously denied by the RO in November 1987 and September 
1994 rating actions.  The veteran did not appeal these 
determinations and those decisions are final.  38 U.S.C.A. 
§ 7105.  However, a final decision may be reopened by the 
submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior decisions of the 
RO include the service medical records; a report of VA 
medical examination, dated in March 1976; and VA outpatient 
treatment records dated in 1975 and 1976 as well as from 1981 
to 1986.  Also of record were copies of reports of VA 
hospitalizations in 1984, 1985 and the veteran's terminal 
hospitalization report in April 1986.  In addition, the 
veteran's certificate of death was considered.  This showed 
that the veteran died in April 1986, at age 54.  The 
immediate cause of the veteran's death was listed as thyroid 
cancer, due to diabetes mellitus, due to cardiac arrest.  

In November 1987, the RO denied service connection for the 
cause of the veteran's death on a direct or presumptive 
basis.  In September 1994, the denied service connection on 
the basis of exposure to the defoliant Agent Orange.  

Evidence submitted subsequent to the September 1994 decision 
includes VA and private medical records regarding treatment 
from 1978 to the veteran's terminal hospitalization in April 
1986.  Many of the records are copies of reports that were 
already submitted in connection with the appellant's prior 
claims. 

In January 2003 the veteran's medical records were reviewed 
by a VA physician. The examiner, after reviewing all of the 
medical evidence of record noted that it was unclear what the 
mechanism of death actually was.  The veteran was found dead 
in his bed after indicating he was feeling well.  He had 
metastatic thyroid carcinoma for years, diabetes mellitus, 
and decubitus ulcers.  With the data available, it was 
difficult to define the exact role that the veteran's 
diabetes might have had in his death, but that it was 
definitely as likely as not that the veteran's diabetes 
contributed substantially to his death by several mechanisms:  
Acidosis, atherosclerosis leading to cardiac arrest and the 
debilitating metabolic effects of the disease.  

To summarize, the Board finds that the evidence received 
since the September 1994 decision is new and material in that 
the VA medical opinion relates for the first time the 
diabetes mellitus with the veteran's death.  Accordingly, the 
claim is reopened.

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

In addition, certain chronic diseases, including carcinoma, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310 (2002).  

Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition.  When aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 
7 Vet.App. 439 (1995).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  

Service- connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In January 2003 a VA physician  rendered an opinion of that 
the service connected diabetes mellitus as likely as not 
contributed substantially to the veteran's death by several 
mechanisms:  Acidosis, atherosclerosis leading to cardiac 
arrest and the debilitating metabolic effects of the disease.  
The evidence does not contradict this opinion.  Accordingly 
the Board finds that the service connected diabetes mellitus 
contributed substantially or materially to cause the 
veteran's death.  Thus service connection for cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

